Appellant was sentenced, after being duly found guilty by a jury, to serve from 10 to 12 years in the penitentiary, for the offense of assault with intent to murder (by grievously cutting him with a knife) committed upon one Ervin Williams. As stated in the brief filed on this appeal by appellant's able counsel:
"The testimony for the state tended to show that the assault was unprovoked, while that for the defendant tended to show that he cut in self-defense."
No questions are presented to us that have not been many times decided adversely to appellant's contention here.
It was proper to allow the questions as to defendant's condition at, and immediately before, the cutting. Suttle v. State, 19 Ala. App. 198, 96 So. 90. But, if it had not been, we do not see how he could have been injured by the court's action. According to the version of the matter given by the state's witnesses, and which the jury accepted, the defendant would in our opinion have fared no worse if he could have been shown to have been drunk.
The other questions as to the admission or rejection of testimony involve only elementary principles of law, and we are persuaded in the first place that the court committed no error in any of the rulings complained of, and, in the second place, that the verdict of the jury would not have been different had all of the said rulings been changed to meet defendant's contention.
The written refused charges, where correct and apt, were each covered by the trial court's unusually accurate and comprehensive oral charge, or by some one of the charges given at defendant's request, or, in several instances, by both.
Appellant seems to have had a fair trial without prejudicial error anywhere intervening, and the judgment is affirmed.
Affirmed. *Page 392